Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carol Thorstad-Forsyth on (08/16/2022)
Claim 1 (currently amended):  A computer-implemented method of detecting and classifying pose of a vehicle captured in a video sequence, the method comprising:
            receiving a video sequence comprising a plurality of digital image frames that contain an image of a vehicle;
            generating an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the vehicle over a time period; 
            processing the image stack with a classifier to determine a pose of the vehicle as the vehicle appears in the video sequence according to a group of candidate classes that comprise a plurality of the following:  REAR, REAR_LEFT, SIDE_LEFT, FRONT_LEFT, FRONT, FRONT_RIGHT, SIDE_RIGHT or REAR-RIGHT; 
using the determined pose to predict a direction of movement of the vehicle; and
causing another vehicle to take an action in response to the predicted direction of movement;
wherein predicting the direction of movement comprises: using the determined pose to determine which turn signals are visible on the vehicle; and determining a state for each of the visible turn signals.
Claim 11 (currently amended): 
An on-board system of a vehicle for detecting and classifying pose of another vehicle observed in a video sequence, the on-board system comprising:
            a video camera;
            an on-board processor; and
            a computer-readable memory containing programming instructions that are configured to cause the on-board processor to:
            receive a video sequence comprising a plurality of digital image frames that contain an image of another vehicle;
            generate an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the other vehicle over a time period;
            process the image stack with a classifier to determine a pose of the other vehicle as the other vehicle appears in the video sequence according to a set of candidate classes; 
predict a direction of movement of the other vehicle based on the pose; and 
cause the on-board processor to instruct a vehicle operational system to take an action in response to the predicted direction of movement;
wherein the programming instructions to predict the direction of movement of the other vehicle comprise instructions to: use the determined pose to determine which turn signals are visible on the vehicle; and determine a state for each of the visible turn signals.
Claim 15 (cancelled): 
Claim 19 (currently amended):  The system of claim 11 further comprising programming instructions configured to cause the on-board processor to, before performing registration, track the other vehicle across the digital image frames to eliminate frames that are less likely to contain the other vehicle, yielding the set on which registration will be performed.
Claim 22 (currently amended):  
A non-transitory computer-readable medium that stores instructions that is configured to, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:  
receiving a video sequence comprising a plurality of digital image frames that contain an image of a vehicle;
            generating an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the vehicle over a time period; 
            processing the image stack with a classifier to determine a pose of the vehicle as the vehicle appears in the video sequence according to a group of candidate classes that comprise a plurality of the following:  REAR, REAR_LEFT, SIDE_LEFT, FRONT_LEFT, FRONT, FRONT_RIGHT, SIDE_RIGHT or REAR-RIGHT; 
using the determined pose to predict a direction of movement of the vehicle; and
causing another vehicle to take an action in response to the predicted direction of movement;
wherein predicting the direction of movement comprises: using the determined pose to determine which turn signals are visible on the vehicle; and determining a state for each of the visible turn signals.
Prior Art Rejection
After carefully reviewing applicant amendments, prior art references and claim limitations, amendments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 & 22, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 11 & 22 that includes: 
Claim 1:
…
“
     receiving a video sequence comprising a plurality of digital image frames that contain an image of a vehicle;
            generating an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the vehicle over a time period; 
            processing the image stack with a classifier to determine a pose of the vehicle as the vehicle appears in the video sequence according to a group of candidate classes that comprise a plurality of the following:  REAR, REAR_LEFT, SIDE_LEFT, FRONT_LEFT, FRONT, FRONT_RIGHT, SIDE_RIGHT or REAR-RIGHT; 
using the determined pose to predict a direction of movement of the vehicle; and
causing another vehicle to take an action in response to the predicted direction of movement;
wherein predicting the direction of movement comprises: using the determined pose to determine which turn signals are visible on the vehicle; and determining a state for each of the visible turn signals.
”
Claim 11:
…
“
            a video camera;
            an on-board processor; and
            a computer-readable memory containing programming instructions that are configured to cause the on-board processor to:
            receive a video sequence comprising a plurality of digital image frames that contain an image of another vehicle;
            generate an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the other vehicle over a time period;
            process the image stack with a classifier to determine a pose of the other vehicle as the other vehicle appears in the video sequence according to a set of candidate classes;  
predict a direction of movement of the other vehicle based on the pose; and 
cause the on-board processor to instruct a vehicle operational system to take an action in response to the predicted direction of movement;
wherein the programming instructions to predict the direction of movement of the other vehicle comprise instructions to: use the determined pose to determine which turn signals are visible on the vehicle; and determine a state for each of the visible turn signals.

”
Claim 22:
…
“
receiving a video sequence comprising a plurality of digital image frames that contain an image of a vehicle;
            generating an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the vehicle over a time period; 
            processing the image stack with a classifier to determine a pose of the vehicle as the vehicle appears in the video sequence according to a group of candidate classes that comprise a plurality of the following:  REAR, REAR_LEFT, SIDE_LEFT, FRONT_LEFT, FRONT, FRONT_RIGHT, SIDE_RIGHT or REAR-RIGHT; 
using the determined pose to predict a direction of movement of the vehicle; and
causing another vehicle to take an action in response to the predicted direction of movement;
wherein predicting the direction of movement comprises: using the determined pose to determine which turn signals are visible on the vehicle; and determining a state for each of the visible turn signals.
”
Regarding dependent claims 2, 5-10, 12-13, 15 & 17-21 these claims are allowed because of their dependence on independent claims 1, 11 & 22 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661